El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
En la petición de hábeas corpus radicada ante el Tribunal del Distrito de San Juan alega Juan Ramón González, en síntesis, que allá para el mes de agosto de 1919 fué acu-sado y convicto del delito de violación por la Corte de Distrito de Aguadilla, sentenciándosele a sufrir una pena de quince años de presidio; que en el momento de leérsele la acusa-ción, al igual que al dictársele sentencia no estuvo repre-sentado por letrado, no estándolo tampoco en otras etapas del procedimiento; que en 1937 fué acusado ante la Corte de Distrito de San Juan de un delito de asesinato en primer grado subsiguiente, tomándose como base para ello su con-vicción anterior por el delito de violación; que visto el caso *787ante jurado éste rindió un veredicto de asesinato en segundo grado subsiguiente, sentenciándosele por dicha corte, como resultado del veredicto así rendido, a sufrir una pena de treinta años de presidio; que no podía sentenciársele por asesinato en segundo grado subsiguiente, toda vez que la .sentencia originalmente dictada por el delito de violación en 1919 era nula por no haber estado él representado por letrado en los momentos que ha indicado; y que siendo nula lá sen-tencia dictada en el caso de violación, al sentenciársele por asesinato en segundo grado subsiguiente se le privó del de-bido proceso de ley.
Expedido el auto y radicado el return por el Jefe del Pre-sidio Insular, el recurso fué visto ante el tribunal inferior, dictando éste resolución declarando sin. lugar el mismo. El peticionario apeló. Alega que el tribunal a quo erró al sostener que la sentencia dictada por la Corte de Distrito de A-guadilla era válida y podía servir de base para acusarle de un delito subsiguiente de asesinato en segundo grado, y al resolver que era válida la sentencia dictada en su contra por el delito subsiguiente de asesinato en segundo grado.
Dispone el artículo 56 del Código Penal que “El reo que, habiendo sido convicto de algún delito, castigado con pena de presidio, cometiere cualquier delito, después de dicha convicción, . . . será castigado por el subsiguiente delito se-gún se especifica a continuación: (1) Si el subsiguiente de-lito aparejare, en primera convicción, pena de presidio por un término de más de cinco años, dicho reo será castigado con pena de presidio por un término mínimo de diez años. . .
La alegación de que el acusado ha sido convicto previa-mente de otro delito no constituye la imputación de un delito en sí. Ella se hace con el propósito único de que el caso caiga dentro del estatuto y a fin de que se imponga al acu-, ■sado la pena más severa fijada por aquél. Moore v. Missouri, 159 U. S. 673, 677; McDonald v. Massachusetts, 180 U. S. 311, 313; Graham v. West Virginia, 224 U.S. 616, 623; Carlesi v. New York, 233 U.S. 51, 58.
*788Suponiendo la nulidad de la sentencia en el caso de violación por cualquiera de los motivos alegados ahora por el peticionario, ¿es el hábeas corpus el procedimiento adecuado para plantear tal nulidad cuando la misma no se suscitó den-tro del proceso por asesinato? Creemos que no. Cuando el peticionario fué acusado del delito de asesinato a él se le in-formó claramente que se le perseguía por un delito subsi-guiente. Fué entonces que él debió plantear la cuestión de la nulidad de la convicción anterior por el delito de violación. No habiéndolo hecho así, tal cuestión fué renunciada, es-tando impedido ahora de levantar la misma a virtud del auto interesado.
Conforme resolvió la Corte Suprema del Estado de Minnesota en Willoughby v. Utecht, 27 N.W.2d 779 (1947), 171 A.L.R. 535, 540 “cuando una sentencia se basa en una sen-tencia anterior nula, el remedio a seguirse es atacar aquélla dentro del caso en que la misma se dictó, demostrando que no existe base para ella debido a la invalidez de la sentencia en que se fundó, mas no atacar esa sentencia en un procedi-miento separado e independiente, como ocurre en este caso. Mientras subsista la sentencia que tuvo como base la anterior dictada, la misma no está sujeta a ser atacada a base de la nulidad de la sentencia anterior.” En el tomo citado de American Law Reports se dice además, a la página 542, que “de acuerdo con la mayoría de los casos que tratan esta cues-tión específica, la regla es que una persona convicta y sen-tenciada como reo de subsiguiente delito no puede eludir ser castigada mediante un recurso de hábeas corpus, fundado en que una o más de sus condenas anteriores fueron nulas”, citando entre otros casos el de Ex parte Basuino, 22 Cal.2d 247 (1943), 138 P.2d 297.
En Gayes v. New York, 332 U.S. 145, el acusado, menor de dieciséis años de edad, fué procesado en 1938 de los deli-tos de escalamiento en tercer grado y hurto menor. Se le preguntó si deseaba estar representado por letrado y contestó negativamente. Celebrado el juicio, la corte le sentenció y *789ordenó que fuera recluido en una escuela vocacional. En 14 de octubre de 1941 Gayes se declaró culpable al acusár-sele una vez más del delito de escalamiento en tercer grado. En solicitud independiente interesando se dejara sin efecto la sentencia dictada en su contra, su contención fue que ésta se dictó indebidamente por haberse tomado en consideración la sentencia anterior que ordenó su reclusión en la escuela vocacional. Resuelta la cuestión adversamente por las cor-tes del Estado de Nueva York y visto el recurso ante el Tribunal Supremo de la Nación, éste resolvió que al llamarse el caso por el delito subsiguiente en 1941 Gayes tuvo plena opor-tunidad de impugnar la validez de la sentencia anterior, es-pecialmente cuando esa sentencia figuró en el procedimiento en que se dictó la sentencia que ahora está cumpliendo y que toda vez que dentro del proceso que culminó en la segunda sentencia no se impugnó en forma alguna la anterior dic-tada en su contra, el peticionario no podía dentro del recurso que la corte inferior tuvo ante sí, atacar indirectamente la sentencia de 1938.
No habiendo el peticionario impugnado la convicción anterior por el delito de violación dentro del caso mismo se-guido en su contra por el delito de asesinato subsiguiente, él no tiene derecho ahora al remedio solicitado.

Debe confirmarse la resolución apelada.